Citation Nr: 1544906	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-15 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, and anxiety.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March 2015, the Veteran was afforded a personal hearing before the undersigned.  The record was left open for 30 days for the submission of additional evidence.  In April 2015, the Veteran submitted additional evidence with a waiver of initial RO review.  See 38 C.F.R. § 20.1304 (2015).

A claim of service connection for PTSD may encompass claims of service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.  

The issues of service connection for a psychiatric disorder, a right knee disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Post-service medical treatment records show that the Veteran had been diagnosed with tinnitus.  See, e.g., June 2012 VA treatment record.  The first requirement for service connection for this claim, the existence of a current disability, is met.

The Veteran's military occupational specialty during service was that of stock clerk and he served aboard the USS Hancock, an aircraft carrier.  The Veteran reported that during service he was exposed to loud aircraft noise as his office was directly under the flight deck and was near a five inch 38 gun when it went off.  The Veteran did not have hearing protection during service.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a).  As such, the Board finds that the Veteran experienced exposure to loud noise in service.  The remaining question is whether the current tinnitus is related to any aspect of the Veteran's military service, to include acoustic trauma.

Tinnitus is recognized as being capable of lay observation as it is observable by the senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran stated during the March 2015 Board hearing that he had ringing in his hears since separation.  He reported during VA treatment in June 2012 having constant tinnitus for 25 years from a five inch gun on carrier that resulted in ringing.  The Veteran was diagnosed as having Meniere's that possibly begun with tinnitus that was caused by a five inch gun on a carrier in 1966.  It was noted in August 2012 and October 2012 that the Veteran had tinnitus.  During treatment in August 2014, the Veteran was noted to have a history of bilateral tinnitus that was constant since leaving service and noise exposure was noted as during military service from 1960 to 1966 while serving in the navy as a store keeper with peripheral exposure to the flight deck and ship board guns.

In consideration of this evidence, and as the Veteran is competent to observe tinnitus since service, the Board finds his statements to be credible.  Additionally, the Board finds that, after resolving the benefit-of-the-doubt in favor of the Veteran, the current tinnitus had its onset during military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds it necessary to remand the issues remaining on appeal for additional development.

The Veteran stated during the March 2015 hearing that he was receiving private psychiatric treatment.  Those treatment records should be obtained on remand.

In June 2013, the Veteran was afforded a VA examination for his claimed psychiatric disorders.  He was diagnosed as having PTSD and major depressive disorder (MDD).  His PTSD was found to be related to in-service stressors; however, those stressors have not been verified, including an airplane crash near him.  Although a September 2013 formal finding stated that inadequate information was provided to confirm the Veteran's in-service stressors, the Board finds that further development is necessary in order to verify the Veteran's claimed stressors, including obtaining the deck logs of the USS Hancock.  

The June 2013 VA examiner did not provide an opinion as to whether the Veteran's diagnosed MDD was related to service.  In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

The Veteran stated during the March 2015 Board hearing that he injured his knees and wore them out during service and has had knee problems since service.  He began treatment in the 1970s; however, those treatment records are no longer available.  Service treatment records show complaints in 1966 of weak legs while climbing stairs.  An examination is necessary to determine whether his current right and left knee disabilities are related to service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him, including private treatment for his psychiatric disorders.  After securing the necessary releases, obtain these records, including any outstanding VA treatment records.  

2.  Ask the proper Federal custodian of naval records for deck logs from the USS Hancock from 1960 to 1966.  All efforts to obtain these records should be fully documented, and any other source contacted must provide a negative response if records are not available.

3.  Attempt to verify the Veteran's described stressors based on the information provided by the Veteran and his testimony from the March 2015 Board hearing, to include, if necessary, a request to the Joint Services Records Research Center (JSRRC).  If it is determined that additional inquiries to verify the stressors cannot be made because the Veteran has not provided enough information, notify the Veteran of what additional information would be needed to make an inquiry.  

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of his psychiatric disorders.  The claims file must be made available to the examiner for review.  

The examiner should clearly state all psychiatric disabilities diagnosed on examination.  For each psychiatric disability diagnosed, the examiner is to offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's diagnosed psychiatric disabilities are related to or had its onset during the Veteran's military service.  In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's report as to the onset of his reported symptoms and experiences.  If the Veteran is diagnosed with PTSD, the examiner must also specify the stressor or stressors upon which the diagnosis of PTSD is based.

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records.  The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of his right and left knee disabilities.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right and left knee disability had its onset during, or is related to, active service.  The examiner must specifically consider the inservice complaints in 1966 of weak legs while climbing stairs.

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records.  The examination report must include a complete rationale for all opinions expressed.  

6.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


